Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

JOINT DEVELOPMENT AND SUPPLY AGREEMENT

This Agreement made as of the 20th day of October2008 (the “Effective Date”).
sets forth the terms and conditions betweenNATURALNANO RESEARCH, INC., a
Delaware corporation with a principal place of business at 832 Emerson St.,
Rochester, NY 14613 (the “NNI”) and OXFORD PERFORMANCE MATERIALS, INC., a
Connecticut company with a principal place of business at 120 Post Road,
Enfield, CT 06082, USA (the “OPM”), for the sale and purchase of Products as
defined herein and as specified in the Purchase Orders as defined herein.

RECITALS:

WHEREAS, OPM is engaged in the manufacture, compounding and sale of high
performance PEKK resins; and

WHEREAS, OPM wishes to sell and NNI wishes to purchase high performance PEKK
resins, in accordance with the terms and conditions of this Agreement; and

WHEREAS, NNI is engaged in the manufacture and sale of halloysite nanotubes,
compounding and sale of halloysite based compounds; and

WHEREAS, NNI wishes to sell and OPM wishes to purchase halloysite nanotubes or
Halloysite Compounds, in accordance with the terms and conditions of this
Agreement; and

 

WHEREAS, NNI and OPM wish to set forth agreement regarding NNI’s use of
Products.

AGREEMENT:

THEREFORE, in consideration of the mutual promises contained herein, the
adequacy of which is hereby acknowledged, the parties hereby agree as follows:

1.

DEFINITIONS

1.1 “Agreement” shall mean this document and the attachments, appendices,
exhibits and schedules attached hereto, all of which are incorporated herein
together with any future written and signed amendments.

1.2 “Halloysite Compound” shall mean, individually or collectively, as the case
may be, the compounds made from halloysite nanotubes incorporated with the
Product.

1.3 “Halloysite Compound Specifications” means specifications for Halloysite
Compounds, to be agreed upon by the parties.

1.4 “Product” or “Products” shall mean, individually or collectively, as the
case may be, those OPM products purchased by NNI and any variation, modification
or improvement thereof.

 

1.5

“Product Specifications” means specifications for Products, to be agreed upon by
the parties.

1.6 “Purchase Order” or “Purchase Orders” shall mean, individually or
collectively, as the case may be, a written or electronic document initiating
the purchase of Products from OPM or Halloysite Compounds from NNI, whichever is
applicable, which shall be deemed to incorporate all provisions of this
Agreement.

2.

TERM AND DELIVERABLES

2.1  Term. This Agreement is effective as of the Effective Date and the initial
term of this Agreement will continue for a period of five (5) years, unless
earlier terminated in accordance with the termination provisions set forth
herein.

 

2.2

Mutual Exclusivity. During the term of this Agreement:

 

(a)

NNI shall purchase PAEK polymers exclusively from OPM.

 

(b)

NNI shall sell its halloysite nanotubes for incorporation into PAEK polymers
exclusively to OPM.

 

(c)

OPM shall purchase Halloysite Compounds exclusively from NNI.

 

2.3

Prices.

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 1 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

(a)        OPM shall sell Products to NNI at the price per unit weight of each
Product as set forth in Purchase Orders, subject to acceptance by the NNI.

(b)        NNI shall sell Halloysite Compounds to OPM at the price per unit
weight of each Halloysite Compound as set forth in Purchase Orders, subject to
acceptance by the OPM.

 

2.4

Price Adjustments.

OPM and NNI pricing shall be as set forth in the most recent accepted Purchase
Order unless and until adjusted by either party upon 30 days notice of the other
party.

 

2.5

Initial Purchase Commitment.

It is contemplated by the parties that each shall place an initial Purchase
Order with the other within a reasonable period of time after (i) the execution
of this Agreement, (ii) the completion of OPM’s evaluation of Halloysite
compound and (iii) completion of NNI’s evaluation of OPM’s PAEK polymers.

3.

JOINT DEVELOPMENT

3.1 Promptly after entry into this Agreement, the parties shall develop mutually
agreeable Product Specifications and Halloysite Specifications.

3.2 From time to time the Parties may agree to develop new products. Terms for
such cooperation shall be agreed in writing at such time.

 

4.

ORDERS AND FORECASTING

4.1   If OPM wants to purchase Halloysite Compound, it shall place a Purchase
Order. That Purchase Order shall include a corresponding Purchase Order from NNI
of Product required make the ordered quantity of Halloysite Compound. All
purchases and sales between NNI and OPM shall be initiated by OPM’s issuance of
written Purchase Orders sent via mail, or via telephone or facsimile or other
mutually agreeable means and then confirmed by written Purchase Orders. The
acceptance by NNI of a Purchase Order shall be indicated by written
acknowledgment thereof by NNI within five (5) business days of its receipt of
such Purchase Order. If any specific provision of any Purchase Order is
inconsistent with this Agreement, then this Agreement will govern and the
inconsistent provision of such Purchase Order will be applicable only to the
extent that it is consistent with this Agreement.  4.2  OPM shall have the right
to cancel any Purchase Order or any portions thereof for any reason by notifying
NNI in writing no later than five (5) days after OPM submits such Purchase Order
pursuant to Section 4.1, except, however, that OPM shall pay for any Halloysite
Compound that has been produced prior to the effective date of any cancellation
(in whole or in part) of the Purchase Order for such Halloysite Compound. The
effective date of any such cancellation shall be the date upon which NNI
receives the written cancellation notice from OPM.

5.

INVOICES AND PAYMENTS

5.1   Invoices. Pursuant to Section 5.2 below, each party shall deliver invoices
to the other, which shall list and describe the Purchase Orders relating
thereto, the identification, quantities, unit prices and aggregate purchase
price of Products and Halloysite Compounds to which such Purchase Orders relate,
and any taxes applicable to the purchase of such Products and Halloysite
Compounds for which the NNI or OPM, as the case may be, is respectively
responsible pursuant to Section 5.2 below.

5.2   Payment. Each party shall pay to the other the prices for Products and
Halloysite Compounds as set forth in this Agreement. OPM shall issue invoices
for any Purchase Order within thirty (30) days of the delivery date of the
Products that are the subject of such Purchase Order to the address stated on
such Purchase Order. Any invoice for any Purchase Order for Products shall be
payable when the invoice for the Halloysite Compound incorporating the Product
is due, which shall be within thirty (30) days following the date of the invoice
for the Halloysite Compound. To the extent that any purchased Products hereunder
are subject to any sales, use, rental, personal property or any other taxes, NNI
shall be solely responsible for the payment of said taxes and vice versa as to
taxes for Halloysite Compounds. If the OPM is required by law to collect any
such taxes on any purchased Products for which the NNI is responsible, then such
taxes will be included on the invoice for such purchased Products; otherwise the
NNI shall be solely responsible for the payment of any such taxes directly to
the collecting

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 2 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

agency therefore; and vice versa as to the collection of taxes for Halloysite
Compounds. Each party shall be responsible for any and all taxes on any and all
income it receives from the other under this Agreement. All payments required to
be made under this Agreement shall be made in US dollars (“USD”). Conversion
from other currencies into USD shall be at the payor’s cost and shall be
effected on the basis of the par values established under the Articles of
Agreement of the International Monetary Fund, or if no par value is established
for one or more of the relevant currencies, or if the IMF is discontinued, then
on the basis of the appropriate rate or rates of exchange recognized by any
other internationally accepted authority.

6.

SHIPPING

Products shall be shipped by one party to the other at the purchaser’s desired
destination, as specified on each Purchase Order, with shipping terms free on
board (F.O.B.) shipping-point, at which time title and risk of loss or damage
shall pass to the purchaser, and the purchaser shall insure accordingly. NNI
shall be responsible for paying all freight and handling charges relating to any
purchased Products and OPM shall add such freight charges to, and include such
freight charges on, the invoices; and vice versa as to freight and handling
charges for Halloysite Compounds.OPM is responsible for complying with all
import laws in connection with the shipment of purchased Products, including
without limitation attaining and maintaining any required import licenses, and
vice versa as to complying with all import laws in connection with the shipment
of purchased Halloysite Compounds.

7.

TERMINATION

7.1 Termination For Cause.This Agreement shall terminate upon the occurrence of
any of the following events:

 

(a)

Immediately upon the expiration of the initial term or any renewals thereof;

(b)  Except as otherwise provided in Section 7.1(d) below, immediately by a
non-breaching party upon the failure to cure any breach of any provisions of
this Agreement by a breaching party within thirty (30) days of its receipt of
written notice from the non-breaching party alleging a breach and describing
such breach in sufficient detail to enable the breaching party to provide a
cure;

(c)  Immediately by any party upon any proceeding instituted by or against the
other party, in bankruptcy, insolvency, or other law for the relief of debtors,
including the appointment of any receiver or trustee or assignment for the
benefit of creditors; or

(d)  Immediately by a non-breaching party upon a breach by the breaching party
of Section 9 or Section 10 below.

7.2 Termination as to Product.The NNI’s right to purchase, and the OPM’s
obligation to sell, any particular Product may be terminated by the OPM (with
the rights of the NNI to purchase, and the obligations of the OPM to sell, any
Products that are not specifically terminated continuing pursuant to the terms
of this Agreement) upon the failure to cure any breach of any provisions of this
Agreement by the NNI with respect to such Product within thirty (30) days of its
receipt of written notice by the OPM alleging a breach and describing such
breach in sufficient detail to enable the NNI to provide a cure; and vice versa
as to OPM’s failure to cure any breach of any provisions of this Agreement by
OPM.

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 3 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

8.    INDEMNITY; INSURANCE

8.1 OPM’s Indemnification. OPM shall indemnify and hold harmless NNI, its
owners, parents, affiliates, subsidiaries, agents, directors, employees,
customers and all persons claiming under NNI from any liabilities arising from
and in connection with OPM’s performance under this Agreement including (i) the
acts or omissions of OPM, its agents and employees and others under OPM’s
direction or control except to the extent such liabilities are caused by or are
the result of the negligence or willful misconduct of NNI, (ii) assertions under
workers’ compensation or similar employee benefit acts made by OPM or any of
OPM’s employees, agents, subcontractors, or subcontractors’ employees or agents,
(iii) any other claim which may be asserted by any of OPM’s employees, agents,
subcontractors or subcontractor’s employees or agents against NNI except to the
extent such claim is the result of the negligence or willful misconduct of NNI,
(iv) all claims that may be brought against NNI by reason of OPM’s failure to
comply with any applicable federal, state, county, or local laws, ordinances,
regulations or codes, or by reason of a defective Product.

8.2   NNI’s Indemnification. NNI shall indemnify and hold harmless OPM, its
owners, parents, affiliates, subsidiaries, agents, directors, employees,
suppliers, customers and all persons claiming under OPM from any liabilities
arising from and in connection with NNI’s performance under this Agreement
including (i) the acts or omissions of NNI, its agents and employees and others
under NNI’s direction or control except to the extent such liabilities are
caused by or are the result of the negligence or willful misconduct of OPM, (ii)
assertions under workers’ compensation or similar employee benefit acts made by
NNI or any of NNI’s employees, agents, subcontractors, or subcontractors’
employees or agents, (iii) any other claim which may be asserted by any of NNI’s
employees, agents, subcontractors or subcontractor’s employees or agents against
OPM except to the extent such claim is the direct result of the negligence or
willful misconduct of OPM, or (iv) all claims that may be brought against OPM by
reason of NNI’s failure to comply with any applicable federal, state, county, or
local laws, ordinances, regulations or codes or by reason of a defective
Halloysite Compound, except to the extent that such defect is a direct result of
any Product not conforming to the compliance and warranties set forth herein or
the Product Specifications.

8.3    Insurance. Each party shall obtain and maintain at all times throughout
the term of this Agreement the following insurance in amounts, with deductibles
and with companies satisfactory to the the other from time to time, but in no
event less than $2,000,000: (i) comprehensive general public liability
insurance; and (ii) product liability insurance.

9.

CONFIDENTIAL INFORMATION

9.1 Proprietary Information. The parties may disclose and exchange confidential
and proprietary information, including without limitation copyrights,
inventions, patents, processes, designs, trade secrets, technical and business
plans, know-how, research and development, marketing and sales information
regarding their businesses, and customer information or lists (collectively, the
“Proprietary Information”). NNI hereby acknowledges and agrees that information
regarding the Products is, and shall continue to be, Proprietary Information of
the OPM, and nothing herein shall constitute a license of, or joint ownership
of, such Proprietary Information. OPM hereby acknowledges and agrees that
information regarding the Compositions is, and shall continue to be, Proprietary
Information of the NNI, and nothing herein shall constitute a license of, or
joint ownership of, such Proprietary Information.

9.2 Obligation of Confidentiality. Each party shall protect and keep
confidential any and all Proprietary Information of the other party embodied in
any information disclosed, and any other information regarding this Agreement
and the terms hereof (collectively, the “Confidential Information”), and shall
not use, disclose or, except as permitted by Section 9.3 or Section 9.4, allow
any third party access to any such Confidential Information.

9.3 Limited Access. Each party shall use its best efforts to ensure that only
employees and third parties whose duties give them a need to know such
Confidential Information of the other party shall have access thereto. All such
persons shall be instructed to treat the same as proprietary and/or confidential
and each receiving party (each a “Recipient”) shall take such other measures to
protect the confidentiality of such Confidential Information that is given to
the Recipient by the disclosing party (each a “Provider”) thereof, as it deems
reasonable under the circumstances. Without limiting the generality of the
foregoing, in connection with the Proprietary Information of any Provider, the
Recipient thereof shall require any third party to whom it discloses any
Proprietary Information of

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 4 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

such Provider to sign a confidentiality agreement, enforceable by such Provider,
whereby such third party agrees to be bound by the confidentiality provisions
set forth in Section 9.2.

9.4 Required Disclosure. If any Recipient, or any of its employees, shall be
under a legal obligation in any administrative, governmental, or judicial
circumstance to involuntarily disclose any Confidential Information that is
given to such Recipient by a Provider thereof, it shall give such Provider
prompt notice thereof so that such Provider may seek an appropriate protective
order. If such Provider is ultimately unsuccessful in obtaining such protective
order, and if such Recipient or any employee thereof would, in the opinion of
its counsel, be held in contempt or suffer other censure or penalty for failure
to disclose, pursuant to the order or decree of an administrative, governmental
or judicial authority with jurisdiction over such Recipient, disclosure may be
made by such Recipient or its employees without liability hereunder. Not
withstanding the foregoing, in no event shall either party be prohibited from
making any disclosure or releases that is considered necessary by its legal
counsel to fulfill an obligation under applicable securities laws or stock
exchange rules or regulations, subject to the prior review of such release by
the other party.

9.5 Permitted Disclosures. Notwithstanding the foregoing, any Recipient shall
not be liable to a Provider with regard to any disclosure of Confidential
Information of such Provider which:

(a)  was known to such Recipient, without restriction, at the time of disclosure
to such Recipient, as shown by the files of such Recipient in existence at the
time of disclosure to such Recipient;

(b)  is disclosed with the prior written approval of such Provider that owns
such Confidential Information;

(c)  was independently developed by such Recipient, without any use of the
Confidential Information, or by employees or other agents of (or independent
contractors hired by) such Recipient who have not been exposed to such
Confidential Information; or

(d)  becomes known to such Recipient, without restriction, from a source that
obtained such information other than through the breach of this Agreement or any
other confidentiality agreement and not otherwise in violation of such
Provider’s rights.

9.6       Remedies. The parties acknowledge and agree that a Provider will be
irreparably harmed if the confidentiality and non-disclosure obligations under
this Section 9 are not specifically enforced, and that a Provider may not have
an adequate remedy at law in the event of a violation of such obligations by a
Recipient thereof. Therefore, the parties agree and consent that each Provider
shall be entitled to an injunction or any appropriate decree of specific
performance for any violation, breach or threatened breach thereof by the
Recipient of this Section 9.

9.7 Survival. The obligations of confidentiality and limitations of use,
disclosure, and access set forth herein shall survive the termination of this
Agreement.

10.

ASSIGNMENT

NNI may not assign this Agreement without the prior written consent of OPM
except for majority owned affiliated companies and subsidiaries or its
acquisition or merger and vice versa.

11.

RESERVATION OF RIGHTS

Either party’s failure to insist on performance of any of the terms or
conditions herein or to exercise any right or privilege, or either party’s
waiver of any breach hereunder shall not be construed to be a waiver of, and
shall not waive, any other terms, conditions, or privileges, whether of the same
or similar type.

12.

SEVERABILITY

In the event that a court or a governmental or regulatory agency with proper
jurisdiction determines that this Agreement or a provision of this Agreement is
unlawful, this Agreement, or that provision of this Agreement, as the case may
be, to the extent it is unlawful, shall terminate. If a provision of this
Agreement is terminated but the parties can continue legally, commercially and
practicably without the terminated provision, the remainder of this Agreement
shall continue in effect. No additional liability shall attach to either party
as a result of any such termination.

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 5 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

13. JOINT AND SEVERAL LIABILITY

The terms “NNI” and “OPM” as used herein may be applicable to one or more
parties and the singular shall include the plural. If more than one party is
referred to as NNI or OPM herein, then their obligations and liabilities shall
be joint and several.

14.

REMEDIES CUMULATIVE

Except as otherwise set forth in this Agreement, the remedies provided herein
shall be cumulative and in addition to any other remedies provided by law or
equity.

15.

SURVIVAL

The following Sections of this Agreement shall survive completion, expiration,
termination and/or cancellation of this Agreement:  5.2, 7, 8.1, 8.2, and 9-21. 

16.

CHOICE OF LAW

This Agreement and the performance thereof shall be governed by, subject to and
construed under the laws of the State of Connecticut, without regard to any
provisions regarding conflict of laws provisions, and venue shall be in Albany,
New York, , and without regard to the United Nations Convention on Contracts for
International Sale of Goods (and the parties hereby acknowledge and agree that
the United Nations Convention on Contracts for International Sale of Goods shall
not apply). Any dispute, controversy or claim (other than intellectual property
matters) arising out of or relating to this Agreement, or any alleged breach
hereof, will be subject to binding arbitration in accordance with this Section.
If the parties fail to resolve any dispute within 30 days of when the dispute
arose, either party may require the matter be settled under the Commercial Rules
of the American Arbitration Association then in effect, in Albany, New York, in
the English language by a single arbitrator with experience in commercial
arbitration, who shall apply the laws of Connecticut. The arbitrator shall have
no authority to award punitive damages. Costs of arbitration shall be borne
equally by the parties.  NNI agrees to be bound by any such arbitral award,
which shall be final and enforceable in any court of competent jurisdiction.

17.

ENTIRE AGREEMENT/NO MODIFICATION

This Agreement, together with all referenced attachments shall constitute the
entire Agreement between the parties with respect to the subject matter of this
Agreement. This Agreement supersedes all prior oral and written communications,
purchase orders and understandings of the parties with respect to the subject of
this Agreement. In the event there is a conflict between this Agreement and the
printed terms and conditions contained in any Purchase Order or OPM’s acceptance
documentation regarding the subject of this Agreement, the terms and conditions
of this Agreement shall take precedence. No amendment or modification of this
Agreement shall be effective unless in writing and signed by the parties hereto.

18.

NOTICES

All notices relating to this Agreement shall be in writing, signed by the party
giving or making such notice or communication, and shall be delivered by: (a)
personal delivery; (b) telecopier facsimile transmission; (c) postage-prepaid
certified or registered mail (airmail if available), return receipt requested;
or (d) reliable overnight courier service. Notices shall be sent to the address
of the other party set forth below, or such other address as either party may
specify in writing in accordance with this Section 18, and shall be deemed given
upon delivery:

 

For OPM:

Oxford Performance Materials, Inc.

120 Post Road

Enfield, CT 06082

Attn: Scott F. DeFelice

 

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 6 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

 

For NNI:

COMPANY:NaturalNano Research, Inc.

ADDRESS:  832 Emerson St.

Rochester, NY 14613

Attn:              Cathy A. Fleischer, Ph.D.

 

19.

LIMITATION OF LIABILITY

Except for violation by either party of Section 9, neither party shall be liable
to the other or to any third party for any consequential, special, incidental or
indirect damages of any kind or nature whatsoever, including but not limited to
lost profits, lost records or data, lost savings, loss of use of facility or
equipment, loss by reason of facility shutdown or non-operations or increased
expense of operations, loss of market-share, reputational damages or other
costs, charges, penalties, or liquidated damages, regardless of whether arising
from breach of contract, warranty, tort, strict liability or otherwise, even if
advised of the possibility of such loss or damage or if such loss or damage
could have been reasonably foreseen. In no event shall either party’s cumulative
liability under or in any way related to this Agreement, resulting from any
cause of action, whether in contract, tort, strict liability or any other legal
theory, exceed the total amount of payments made ore received hereunder.

20.

FORCE MAJEURE

Neither party shall be liable for failure to perform when such failure is caused
by unforeseeable force majeure circumstances, including, but not limited to,
war, riots, terrorism, labor trouble blackout, epidemic, fire or floods, coup
d'etat, government order, decree or regulation, acts of terrorism, government
expropriation, etc. If such circumstances occur, the party injured by the
other’s inability to perform may elect to (i) terminate any Purchase Order
immediately relating thereto; and/or (ii) suspend any Purchase Order relating
thereto for the duration of the force majeure circumstances, and then resume
performance under this Agreement and such Purchase Order.

21.

FCPA/EXPORT CONTROL COMPLIANCE

 

Neither party shall take any action which may cause the other party to be in
violation of any U.S. or foreign country laws including, but not limited to U.S.
Export Control laws or the Foreign Corrupt Practices Act of 1977 (“FCPA”). In
particular, each party represents and warrants to the other, and this warranty
shall survive the termination of this Agreement, that the warranting party has
not paid, and shall not pay, any fees, directly or indirectly, for the benefit
of anyone who is a director, officer, employee, shareholder or agent of either
party, or who in any manner is connected with, any government or governmental
entity or any political subdivision thereof, or who is an officer, agent, or
employee of a political party or who is a candidate for political office, where
such payment or accrual would be illegal under the applicable laws of the United
States.

 

[Intentionally Left Blank – Signature Page Follows]

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 7 of 8

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.01    CONFIDENTIALQMSF-2050, rev 1 (09/08)

 



 

[Signature Page to Oxford Performance Materials, Inc. Supply Agreement]

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of this
20th day of October, 2008.

 

 

OPM

 

OXFORD PERFORMANCE MATERIALS, INC.

 

 

By: /s/ Scott DeFelice

Name: Scott DeFelice

Its: President & CEO

 

NATURALNANO RESEARCH, INC.

 

 

By: /s/Cathy A. Fleischer

Name: Cathy A. Fleischer

Its: President

 

 

 

365806WW-NNI-00

Oxford Performance Materials, Inc.

Page 8 of 9

 

 



 

 